Name: Commission Implementing Regulation (EU) 2018/337 of 5 March 2018 amending Implementing Regulation (EU) 2015/2403 establishing common guidelines on deactivation standards and techniques for ensuring that deactivated firearms are rendered irreversibly inoperable (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  defence;  trade policy;  international security;  technology and technical regulations;  executive power and public service
 Date Published: nan

 8.3.2018 EN Official Journal of the European Union L 65/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/337 of 5 March 2018 amending Implementing Regulation (EU) 2015/2403 establishing common guidelines on deactivation standards and techniques for ensuring that deactivated firearms are rendered irreversibly inoperable (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/477/EEC of 18 June 1991 on control of acquisition and possession of weapons (1), and in particular Article 10b(2) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2015/2403 (2) lays down rules as well as technical specifications concerning the deactivation of firearms in the Union in order to ensure that deactivated firearms are rendered irreversibly inoperable. That Regulation also describes how deactivation of firearms must be verified and certified by Member States public authorities and lays down rules concerning the marking of deactivated firearms. (2) In order to ensure the highest level of security possible for the deactivation of firearms, Implementing Regulation (EU) 2015/2403 provides for a regular review and update of the technical specifications laid down therein taking into account the experience acquired by the Member States when applying these rules and any additional deactivation measures. (3) For that purpose, the Commission set up, in September 2016, a working group with national experts for deactivation of firearms under the Committee established by Directive 91/477/EEC. The working group focused on the revision of the technical specifications for the deactivation of firearms set out in Annex I to Implementing Regulation (EU) 2015/2403 with the aim to improve their clarity, avoid any ambiguities for practitioners, and ensure that the technical specifications are applicable to all types of firearms. (4) Directive 91/477/EEC was amended by Directive (EU) 2017/853 of the European Parliament and of the Council (3). The amended Directive includes deactivated firearms in its scope providing also for their classification and offers a definition of deactivated firearms reflecting the general principles of deactivation of firearms as provided for by the Protocol against the Illicit Manufacturing of and Trafficking of Firearms, their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organized Crime, attached to Council Decision 2014/164/EU (4), which transposes that Protocol into the legal order of the Union. (5) The rules on deactivation of firearms laid down in Implementing Regulation (EU) 2015/2403 should reflect and be consistent with the new rules on deactivation introduced by Directive (EU) 2017/853. (6) The scope of Implementing Regulation (EU) 2015/2403 should cover firearms of all categories listed in Part II of Annex I to Directive 91/477/EEC. (7) The technical specifications for the deactivation of firearms should prevent the reactivation of firearms with the use of ordinary tools. (8) The technical specifications for the deactivation of firearms focus on the deactivation of essential components of firearms as defined in Directive 91/477/EEC. This is since Directive 91/477/EEC also provides a definition for deactivated firearms which includes the need to ensure that all essential components of the firearm in question have been rendered permanently inoperable and incapable of removal, replacement or modification in a manner that would permit the firearm to be reactivated in any way. The technical specifications for the deactivation of firearms should also apply to the deactivation of exchange barrels which, being separate objects, are technically linked with and intended to be mounted on the firearm to be deactivated. (9) On request of the working group of national deactivation experts, the revised technical specifications were subject to a stress test by national deactivation practitioners over 5 weeks from 9 February to 20 March 2017. The outcome of this stress test led in particular to the decision to review the presentation of the deactivation specifications. For the sake of clarity, the specific deactivation operations should be presented in a way that distinguishes between the different types of firearms. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Directive 91/477/EEC. (11) In order for Member States to make the necessary administrative changes and to bring their practices in line with this amended Implementing Regulation, this Regulation should apply 3 months following its entry into force, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) 2015/2403 is amended as follows: (1) Article 1(1) is replaced by the following: 1. This Regulation shall apply to firearms of all categories listed in Part II of Annex I to Directive 91/477/EEC.; (2) Article 3(1) is replaced by the following: 1. Member States shall designate a competent public authority to verify that the deactivation of the firearm has been carried out in accordance with the technical specifications set out in Annex I ( the verifying entity ).; (3) Article 5 is replaced by the following: Article 5 Marking of deactivated firearms Deactivated firearms shall be marked with a common unique marking in accordance with the template set out in Annex II to indicate that they have been deactivated in accordance with the technical specifications set out in Annex I. The marking shall be affixed by the verifying entity to all essential components modified for the deactivation of the firearm and shall fulfil the following criteria: (a) it is clearly visible and irremovable; (b) it bears information on the Member State where the deactivation has been carried out and the verifying entity that certified the deactivation; (c) the original serial number(s) of the firearm are maintained.; (4) Annex I is replaced by the text set out in Annex I to this Regulation; (5) Annex II is replaced by the text set out in Annex II to this Regulation; (6) Annex III is replaced by the text set out in Annex III to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 28 June 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 256, 13.9.1991, p. 51. (2) Commission Implementing Regulation (EU) 2015/2403 of 15 December 2015 establishing common guidelines on deactivation standards and techniques for ensuring that deactivated firearms are rendered irreversibly inoperable (OJ L 333, 19.12.2015, p. 62). (3) Directive (EU) 2017/853 of the European Parliament and of the Council of 17 May 2017 amending Council Directive 91/477/EEC on control of the acquisition and possession of weapons (OJ L 137, 24.5.2017, p. 22). (4) Council Decision 2014/164/EU of 11 February 2014 on the conclusion, on behalf of the European Union, of the Protocol against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organized Crime (OJ L 89, 25.3.2014, p. 7). ANNEX I Technical specifications for the deactivation of firearms  The deactivation operations to be performed in order to render firearms irreversibly inoperable are defined on the basis of three tables:  Table I lists the different types of firearms,  Table II sets out the general principles to be followed when rendering firearms irreversibly inoperable,  Table III describes the specific operations per type of firearm to be performed to render the firearms irreversibly inoperable.  The technical specifications for the deactivation of firearms should prevent the reactivation of firearms with the use of ordinary tools.  The technical specifications for the deactivation of firearms focus on the deactivation of essential components of firearms as defined in Directive 91/477/EEC. The technical specifications for the deactivation of firearms set out in Annex I also apply to the deactivation of exchange barrels which, being separate objects, are technically linked with and intended to be mounted on the firearm to be deactivated.  In order to ensure a correct and uniform application of the deactivation operations of firearms, the Commission shall elaborate definitions in cooperation with the Member States. Table I List of types of firearms Types of Firearms 1 Pistols (single shot, semi-automatic) 2 Revolvers (including cylinder loading revolvers) 3 Single-shot long firearms (not break action) 4 Break action firearms (e.g. smoothbore, rifled, combination, falling/rolling block action, short and long firearms) 5 Repeating long firearms (smoothbore, rifled) 6 Semi-automatic long firearms (smoothbore, rifled) 7 Automatic firearms: e.g. assault rifles, (sub)machine guns, automatic pistols 8 Muzzle loading firearms including break action (except cylinder loading revolvers) Table II General Principles Prevent the disassembly of the firearms essential components by welding, bonding or by using appropriate measures with the equivalent degree of permanence. Depending on national laws, this process can be performed after the checking of the National Authority. Hardness of inserts: Deactivating entity has to ensure that pins/plugs/rods used have a hardness of at least 40 HRC and that material used for welding ensures a permanent and effective bond. Table III Specific operations per type of firearms 1. PISTOLS (SINGLE SHOT, SEMI-AUTOMATIC) 1.1 Barrel: Cut a longitudinal slot through the barrel including the chamber where present (width: > calibre; length: for rifled barrels three times the length of chamber and for smoothbore barrels twice the length of the chamber). 1.2 Barrel: For all pistols other than those with break action barrels a hole must be drilled across the chamber through both walls and through which a hardened steel pin must be inserted and securely welded (diameter > 50 % chamber, min 4,5 mm). The same pin can be used to secure the barrel to the action. Alternatively, a plug of the size of the cartridge case must be inserted into the chamber and securely welded. 1.3 Barrel: Remove the feed ramp where present. 1.4 Barrel: The barrel must be permanently secured to the firearm by welding, bonding or by using appropriate measures with the equivalent degree of permanence. The pin used in operation 1.2 can be used for this purpose. 1.5 Barrel: For exchange barrels not contained in a pistol, apply operations 1.1-1.4 and 1.19 as applicable. In addition, the barrels must be permanently prevented from being affixed to a firearm by cutting, welding, bonding or using appropriate measures with the equivalent degree of permanence. 1.6 Breech block/bolt head: Remove or shorten firing pin. 1.7 Breech block/bolt head: Machine or remove the breech face at an angle of between 45 and 75 degrees as measured from the angle of the original face. Material must be removed across the entire breech face. All locking lugs must be removed or substantially weakened. 1.8 Breech block/bolt head: Weld the firing pin hole. 1.9 Slide: Machine or remove the breech face at an angle of between 45 and 75 degrees as measured from the angle of the original face. Material must be removed across the entire surface. 1.10 Slide: Remove the firing pin. 1.11 Slide: Remove locking lugs in slide. 1.12 Slide: Where applicable, machine the inside of the locking edge of the ejection port in the slide to an angle at a range of 45 to 75 degrees. 1.13 Slide: If the breech block can be taken off the slide body, the deactivated breech block has to be permanently fixed to the slide body. 1.14 Frame/Receiver: Remove feed ramp where present. 1.15 Frame/Receiver: Machine away at least 2/3 of the slide rails on both sides of the frame. 1.16 Trigger mechanism: Ensure destruction of the physical operating link between the trigger blade and the hammer, striker or sear. Fuse the trigger mechanism together with weld within receiver/frame, where applicable. If such fusion of the trigger mechanism is not possible, remove the trigger mechanism and fill the area with weld or epoxy resin. 1.17 Trigger mechanism: The trigger mechanism and/or housing has to be welded to the receiver/frame (in case of steel frame) or glued to the receiver/frame with high temperature resistant glue (in case of light metal or polymer frame). 1.18 Automatic system: Destroy the gas piston, gas pipe and gas port by cutting or welding. 1.19 Automatic system: If there is no gas piston, remove gas pipe. If the barrel is used as a gas piston, weld the deactivated barrel to the housing. In all cases where present, close the barrel's gas vent by welding. 1.20 Magazines: Weld the magazine with spots or use appropriate measures with the equivalent degree of permanence, depending on type of arm and material to prevent removing the magazine. 1.21 Magazines: If the magazine is missing, place spots of weld or use appropriate measures in the magazine location or fix a lock to permanently prevent the insertion of a magazine. 1.22 Silencer/Suppressor: Permanently prevent removal of the silencer/suppressor from the barrel by use of hardened steel pin or by welding, bonding or by using appropriate measures with the equivalent degree of permanence, if the silencer/suppressor is part of the weapon. 1.23 Silencer/Suppressor: Remove all the inner parts where possible and their attachment points of the moderator so that only a tube remains. Drill holes that are of a diameter larger than the calibre of the firearm and at a longitudinal interval of 3 cm (short firearms) or 5 cm (long firearms) through the casing and penetrating the expansion chamber. Or else cut a longitudinal slot of minimum 6 mm from rear end to front end through the casing and penetrating the expansion chamber. 2. REVOLVERS (INCLUDING CYLINDER LOADING REVOLVERS) 2.1 Barrel: Cut a longitudinal slot (width > calibre; length: minimum the length of the barrel from the forcing cone). 2.2 Barrel: A hole must be drilled through both walls of barrel (near the forcing cone) and through which a hardened steel pin must be inserted and securely welded (diameter > 50 % calibre, min 4,5 mm). The same pin can be used to secure the barrel to the action. As an alternative, securely weld a fitting hardened steel plug (length: minimum half length of the cylinder's chamber), into the barrel starting at the cylinder side. 2.3 Barrel: The barrel must be permanently secured to the frame by welding, bonding or by using appropriate measures with the equivalent degree of permanence. The pin used in operation 2.2 can be used for this purpose. 2.4 Barrel: For exchange barrels not affixed to the firearm, apply operations 2.1-2.3 as applicable. In addition, the barrels must be permanently prevented from being affixed to a firearm by cutting, welding, bonding or using appropriate measures with the equivalent degree of permanence. 2.5 Cylinder: Remove all internal walls from cylinder for a minimum of 2/3 of its length by machining. Remove as much of the internal walls from the cylinder as possible, ideally to the case diameter without breaching the external wall. 2.6 Cylinder: Where possible, weld to prevent the removal of the cylinder from the frame, or take appropriate measures such as pinning, that render the removal impossible. 2.7 Cylinder: For spare cylinders not affixed to a firearm, apply operation 2.5. In addition, the cylinder must be permanently prevented from being affixed to a firearm by cutting, welding, bonding or using appropriate measures with the equivalent degree of permanence. 2.8 Frame/Receiver: Extend firing pin hole to three times of its original size. 2.9 Frame/Receiver: Remove or shorten firing pin. 2.10 Trigger mechanism: Ensure destruction of the physical operating link between the trigger blade and the hammer, striker or sear. Fuse the trigger mechanism together with weld within receiver/frame, where applicable. If such fusion of the trigger mechanism is not possible, remove the trigger mechanism and fill the area with weld or epoxy resin. 2.11 Trigger mechanism: The trigger mechanism and/or housing has to be welded to the receiver/frame (in case of steel frame) or glued to the receiver/frame with high temperature resistant glue (in case of light metal or polymer frame). 2.12 Silencer/Suppressor: Permanently prevent removal of the silencer/suppressor from the barrel by use of hardened steel pin or by welding, bonding or by using appropriate measures with the equivalent degree of permanence, if the silencer/suppressor is part of the weapon. 2.13 Silencer/Suppressor: Remove all the inner parts where possible and their attachment points of the moderator so that only a tube remains. Drill holes that are of a diameter larger than the calibre of the firearm and at a longitudinal interval of 3 cm (short firearms) or 5 cm (long firearms) through the casing and penetrating the expansion chamber. Or else cut a longitudinal slot of minimum 6 mm from rear end to front end through the casing and penetrating the expansion chamber. 3. SINGLE-SHOT LONG FIREARMS (NOT BREAK ACTION) 3.1 Barrel: Cut a longitudinal slot through the barrel including the chamber where present (width: > calibre; length: for rifled barrels three times the length of chamber and for smoothbore barrels twice the length of the chamber). 3.2 Barrel: A hole must be drilled across the chamber through both walls and through which a hardened steel pin must be inserted and securely welded (diameter > 50 % chamber, min 4,5 mm). The same pin can be used to secure the barrel to the action. Alternatively, a plug of the size of the cartridge case must be inserted into the chamber and securely welded. 3.3 Barrel: Remove the feed ramp where present. 3.4 Barrel: The barrel must be permanently secured to the firearm by welding, bonding or by using appropriate measures with the equivalent degree of permanence. The pin used in operation 3.2 can be used for this purpose. 3.5 Barrel: For exchange barrels not affixed to the firearm, apply operations 3.1-3.4 as applicable. In addition, the barrels must be permanently prevented from being affixed to a firearm by cutting, welding, bonding or using appropriate measures with the equivalent degree of permanence. 3.6 Breech block/bolt head: Remove or shorten firing pin. 3.7 Breech block/bolt head: Machine or remove the breech face at an angle of between 45 and 75 degrees as measured from the angle of the original face. Material must be removed across the entire breech face. All locking lugs must be removed or substantially weakened. 3.8 Breech block/bolt head: Weld the firing pin hole. 3.9 Trigger mechanism: Ensure destruction of the physical operating link between the trigger blade and the hammer, striker or sear. Fuse the trigger mechanism together with weld within receiver/frame, where applicable. If such fusion of the trigger mechanism is not possible, remove the trigger mechanism and fill the area with weld or epoxy resin. 3.10 Trigger mechanism: The trigger mechanism and/or housing has to be welded to the receiver/frame (in case of steel frame) or glued to the receiver/frame with high temperature resistant glue (in case of light metal or polymer frame). 3.11 Silencer/Suppressor: Permanently prevent removal of the silencer/suppressor from the barrel by use of hardened steel pin or by welding, bonding or by using appropriate measures with the equivalent degree of permanence, if the silencer/suppressor is part of the weapon. 3.12 Silencer/Suppressor: Remove all the inner parts where possible and their attachment points of the moderator so that only a tube remains. Drill holes that are of a diameter larger than the calibre of the firearm and at a longitudinal interval of 3 cm (short firearms) or 5 cm (long firearms) through the casing and penetrating the expansion chamber. Or else cut a longitudinal slot of minimum 6 mm from rear end to front end through the casing and penetrating the expansion chamber. 4. BREAK ACTION FIREARMS (e.g. SMOOTHBORE, RIFLED, COMBINATION, FALLING/ROLLING BLOCK ACTION, SHORT AND LONG FIREARMS) 4.1 Barrel: Cut a longitudinal slot through the barrel including the chamber where present (width: > calibre; length: for rifled barrels three times the length of chamber and for smoothbore barrels twice the length of the chamber). For firearms without chamber included in the barrel, cut a longitudinal slot (width > calibre; length: minimum the length of the barrel from the forcing cone). 4.2 Barrel: A tight fitting plug of at least 2/3 length of the chamber is to be securely welded into the chamber and should be positioned as close to the breech as possible. 4.3 Barrel: Remove the feed ramp where present. 4.4 Barrel: The barrel must be permanently secured to the firearm by welding, bonding or by using appropriate measures with the equivalent degree of permanence. 4.5 Barrel: For exchange barrels not affixed to the firearm, apply operations 4.1-4.4 as applicable. In addition, the barrels must be permanently prevented from being affixed to a firearm by cutting, welding, bonding or using appropriate measures with the equivalent degree of permanence. 4.6 Trigger mechanism: Ensure destruction of the physical operating link between the trigger blade and the hammer, striker or sear. Fuse the trigger mechanism together with weld within receiver/frame, where applicable. If such fusion of the trigger mechanism is not possible, remove the trigger mechanism and fill the area with weld or epoxy resin. 4.7 Trigger mechanism: The trigger mechanism and/or housing has to be welded to the receiver/frame (in case of steel frame) or glued to the receiver/frame with high temperature resistant glue (in case of light metal or polymer frame). 4.8 Action: Machine a cone of 60 degrees minimum (apex angle), in order to obtain a base diameter equal to 10 mm at least or the diameter of the breech face. 4.9 Action: Remove the firing pin, enlarge the firing pin hole at a minimum diameter of 5 mm and weld the firing pin hole. 4.10 Silencer/Suppressor: Permanently prevent removal of the silencer/suppressor from the barrel by use of hardened steel pin or by welding, bonding or by using appropriate measures with the equivalent degree of permanence, if the silencer/suppressor is part of the weapon. 4.11 Silencer/Suppressor: Remove all the inner parts where possible and their attachment points of the moderator so that only a tube remains. Drill holes that are of a diameter larger than the calibre of the firearm and at a longitudinal interval of 3 cm (short firearms) or 5 cm (long firearms) through the casing and penetrating the expansion chamber. Or else cut a longitudinal slot of minimum 6 mm from rear end to front end through the casing and penetrating the expansion chamber. 5. REPEATING LONG FIREARMS (SMOOTHBORE, RIFLED) 5.1 Barrel: Cut a longitudinal slot through the barrel including the chamber where present (width: > calibre; length: for rifled barrels three times the length of chamber and for smoothbore barrels twice the length of the chamber). For firearms without chamber included in the barrel, cut a longitudinal slot (width > calibre; length: minimum the length of the barrel from the forcing cone). 5.2 Barrel: A hole must be drilled across the chamber through both walls and through which a hardened steel pin must be inserted and securely welded (diameter > 50 % chamber, min 4,5 mm). The same pin can be used to secure the barrel to the action. Alternatively, a plug of the size of the cartridge case must be inserted into the chamber and securely welded. 5.3 Barrel: Remove the feed ramp where present. 5.4 Barrel: The barrel must be permanently secured to the firearm by welding, bonding or by using appropriate measures with the equivalent degree of permanence. The pin used in operation 5.2 can be used for this purpose. 5.5 Barrel: For exchange barrels not affixed to the firearm, apply operations 5.1-5.4 as applicable. In addition, the barrels must be permanently prevented from being affixed to a firearm by cutting, welding, bonding or using appropriate measures with the equivalent degree of permanence. 5.6 Breech block/bolt head: Remove or shorten firing pin. 5.7 Breech block/bolt head: Machine or remove the breech face at an angle of between 45 and 75 degrees as measured from the angle of the original face. Material must be removed across the entire breech face. All locking lugs must be removed or substantially weakened. 5.8 Breech block/bolt head: Weld the firing pin hole. 5.9 Trigger mechanism: Ensure destruction of the physical operating link between the trigger blade and the hammer, striker or sear. Fuse the trigger mechanism together with weld within receiver/frame, where applicable. If such fusion of the trigger mechanism is not possible, remove the trigger mechanism and fill the area with weld or epoxy resin. 5.10 Trigger mechanism: The trigger mechanism and/or housing has to be welded to the receiver/frame (in case of steel frame) or glued to the receiver/frame with high temperature resistant glue (in case of light metal or polymer frame). 5.11 Magazines: Weld the magazine with spots or use appropriate measures with the equivalent degree of permanence, depending on type of arm and material to prevent removing the magazine. 5.12 Magazines: If the magazine is missing, place spots of weld or use appropriate measures in the magazine location or fix a lock to permanently prevent the insertion of a magazine. 5.13 Magazines: For tube magazines, drive one or several hardened steel pin(s) through magazine, chamber and frame connecting them permanently to each other. Secure by welding. 5.14 Silencer/Suppressor: Permanently prevent removal of the silencer/suppressor from the barrel by use of hardened steel pin or by welding, bonding or by using appropriate measures with the equivalent degree of permanence, if the silencer/suppressor is part of the weapon. 5.15 Silencer/Suppressor: Remove all the inner parts where possible and their attachment points of the moderator so that only a tube remains. Drill holes that are of a diameter larger than the calibre of the firearm and at a longitudinal interval of 3 cm (short firearms) or 5 cm (long firearms) through the casing and penetrating the expansion chamber. Or else cut a longitudinal slot of minimum 6 mm from rear end to front end through the casing and penetrating the expansion chamber. 6. SEMI-AUTOMATIC LONG FIREARMS (SMOOTHBORE, RIFLED) 6.1 Barrel: Cut a longitudinal slot through the barrel including the chamber where present (width: > calibre; length: for rifled barrels three times the length of chamber and for smoothbore barrels twice the length of the chamber). For firearms without chamber included in the barrel, cut a longitudinal slot (width > calibre; length: minimum the length of the barrel from the forcing cone). 6.2 Barrel: A hole must be drilled across the chamber through both walls and through which a hardened steel pin must be inserted and securely welded (diameter > 50 % chamber, min 4,5 mm). The same pin can be used to secure the barrel to the action. Alternatively, a plug of the size of the cartridge case must be inserted into the chamber and securely welded. 6.3 Barrel: Remove the feed ramp where present. 6.4 Barrel: The barrel must be permanently secured to the firearm by welding, bonding or by using appropriate measures with the equivalent degree of permanence. The pin used in operation 6.2 can be used for this purpose. 6.5 Barrel: For exchange barrels not affixed to the firearm, apply operations 6.1-6.4 and 6.12 as applicable. In addition, the barrels must be permanently prevented from being affixed to a firearm by cutting, welding, bonding or using appropriate measures with the equivalent degree of permanence. 6.6 Breech block/bolt head: Remove or shorten firing pin. 6.7 Breech block/bolt head: Machine or remove the breech face at an angle of between 45 and 75 degrees as measured from the angle of the original face. Material must be removed across the entire breech face. All locking lugs must be removed or substantially weakened. 6.8 Breech block/bolt head: Weld the firing pin hole. 6.9 Trigger mechanism: Ensure destruction of the physical operating link between the trigger blade and the hammer, striker or sear. Fuse the trigger mechanism together with weld within receiver/frame, where applicable. If such fusion of the trigger mechanism is not possible, remove the trigger mechanism and fill the area with weld or epoxy resin. 6.10 Trigger mechanism: The trigger mechanism and/or housing has to be welded to the receiver/frame (in case of steel frame) or glued to the receiver/frame with high temperature resistant glue (in case of light metal or polymer frame). 6.11 Automatic system: Destroy the gas piston, gas pipe and gas port by cutting or welding. 6.12 Automatic system: If there is no gas piston, remove gas pipe. If the barrel is used as a gas piston, weld the deactivated barrel to the housing. In all cases where present, close the barrel's gas vent by welding. 6.13 Automatic system: Machine or remove the breech face at an angle of between 45 and 75 degrees as measured from the angle of the original face. Material must be removed across the entire surface of the breech face and elsewhere so that bolt/breech block is reduced by minimum 50 % of original mass. Permanently fix the breech block to the firearm by welding; bonding or by using appropriate measures with the equivalent degree of permanence. 6.14 Automatic system: In cases where bolt heads are incorporated into a bolt carrier, the carrier must be reduced by a minimum of 50 %. The bolt head must be permanently fixed to the carrier and the carrier must be permanently fixed to the firearm by welding, bonding or by using appropriate measures with the equivalent degree of permanence. 6.15 Magazines: Weld the magazine with spots or use appropriate measures with the equivalent degree of permanence, depending on type of arm and material to prevent removing the magazine. 6.16 Magazines: If the magazine is missing, place spots of weld or use appropriate measures in the magazine location or fix a lock to permanently prevent the insertion of a magazine. 6.17 Magazines: For tube magazines, drive one or several hardened steel pin(s) through magazine, chamber and frame connecting them permanently to each other. Secure by welding. 6.18 Silencer/Suppressor: Permanently prevent removal of the silencer/suppressor from the barrel by use of hardened steel pin or by welding, bonding or by using appropriate measures with the equivalent degree of permanence, if the silencer/suppressor is part of the weapon. 6.19 Silencer/Suppressor: Remove all the inner parts where possible and their attachment points of the moderator so that only a tube remains. Drill holes that are of a diameter larger than the calibre of the firearm and at a longitudinal interval of 3 cm (short firearms) or 5 cm (long firearms) through the casing and penetrating the expansion chamber. Or else cut a longitudinal slot of minimum 6 mm from rear end to front end through the casing and penetrating the expansion chamber. 7. AUTOMATIC FIREARMS: e.g. ASSAULT RIFLES, (SUB)MACHINE GUNS, AUTOMATIC PISTOLS 7.1 Barrel: Cut a longitudinal slot through the barrel including the chamber where present (width: > calibre; length: for rifled barrels three times the length of chamber and for smoothbore barrels twice the length of the chamber). 7.2 Barrel: A hole must be drilled across the chamber through both walls and through which a hardened steel pin must be inserted and securely welded (diameter > 50 % chamber, min 4,5 mm). The same pin can be used to secure the barrel to the action. Alternatively, a plug of the size of the cartridge case must be inserted into the chamber and securely welded. 7.3 Barrel: Remove the feed ramp where present. 7.4 Barrel: The barrel must be permanently secured to the firearm by welding, bonding or by using appropriate measures with the equivalent degree of permanence. The pin used in operation 7.2 can be used for this purpose. 7.5 Barrel: For exchange barrels not affixed to the firearm, apply operations 7.1-7.3 as applicable. In addition, the barrels must be permanently prevented from being affixed to a firearm by cutting, welding, bonding or using appropriate measures with the equivalent degree of permanence. 7.6 Breech block/bolt head: Remove or shorten firing pin. 7.7 Breech block/bolt head: Machine or remove the breech face at an angle of between 45 and 75 degrees as measured from the angle of the original face. Material must be removed across the entire breech face. All locking lugs must be removed or substantially weakened. 7.8 Breech block/bolt head: Weld the firing pin hole. 7.9 Slide (for automatic pistols): Machine or remove the breech face at an angle of between 45 and 75 degrees as measured from the angle of the original face. Material must be removed across the entire surface. 7.10 Slide (for automatic pistols): Remove the firing pin. 7.11 Slide (for automatic pistols): Remove locking lugs in slide. 7.12 Slide (for automatic pistols): Where applicable, machine the inside of the locking edge of the ejection port in the slide to an angle at a range of 45 to 75 degrees. 7.13 Slide (for automatic pistols): If the breech block can be taken off the slide body, the deactivated breech block has to be permanently fixed to the slide body. 7.14 Frame/Receiver (for automatic pistols): Remove feed ramp where present. 7.15 Frame/Receiver (for automatic pistols): Machine away at least 2/3 of the slide rails on both sides of the frame. 7.16 Trigger mechanism: Ensure destruction of the physical operating link between the trigger blade and the hammer, striker or sear. Fuse the trigger mechanism together with weld within receiver/frame, where applicable. If such fusion of the trigger mechanism is not possible, remove the trigger mechanism and fill the area with weld or epoxy resin. 7.17 Trigger mechanism: The trigger mechanism and/or housing has to be welded to the receiver/frame (in case of steel frame) or glued to the receiver/frame with high temperature resistant glue (in case of light metal or polymer frame). 7.18 Automatic system: Destroy the gas piston, gas pipe and gas port by cutting or welding. 7.19 Automatic system: If there is no gas piston, remove gas pipe. If the barrel is used as a gas piston, weld the deactivated barrel to the housing. In all cases where present, close the barrel's gas vent by welding. 7.20 Automatic system: Machine or remove the breech face at an angle of between 45 and 75 degrees as measured from the angle of the original face. Material must be removed across the entire surface of the breech face and elsewhere so that bolt/breech block is reduced by minimum 50 % of original mass. Permanently fix the breech block to the firearm by welding; bonding or by using appropriate measures with the equivalent degree of permanence. 7.21 Automatic system: In cases where bolt heads are incorporated into a bolt carrier, the carrier must be reduced by a minimum of 50 %. The bolt head must be permanently fixed to the carrier and the carrier must be permanently fixed to the firearm by welding, bonding or by using appropriate measures with the equivalent degree of permanence. 7.22 Magazines: Weld the magazine with spots or use appropriate measures with the equivalent degree of permanence, depending on type of arm and material to prevent removing the magazine. 7.23 Magazines: If the magazine is missing, place spots of weld or use appropriate measures in the magazine location or fix a lock to permanently prevent the insertion of a magazine. 7.24 Magazines: For tube magazines, drive one or several hardened steel pin(s) through magazine, chamber and frame connecting them permanently to each other. Secure by welding. 7.25 Silencer/Suppressor: Permanently prevent removal of the silencer/suppressor from the barrel by use of hardened steel pin or by welding, bonding or by using appropriate measures with the equivalent degree of permanence, if the silencer/suppressor is part of the weapon. 7.26 Silencer/Suppressor: Remove all the inner parts where possible and their attachment points of the moderator so that only a tube remains. Drill holes that are of a diameter larger than the calibre of the firearm and at a longitudinal interval of 3 cm (short firearms) or 5 cm (long firearms) through the casing and penetrating the expansion chamber. Or else cut a longitudinal slot of minimum 6 mm from rear end to front end through the casing and penetrating the expansion chamber. 8. MUZZLE LOADING FIREARMS INCLUDING BREAK ACTION (EXCEPT CYLINDER LOADING REVOLVERS) 8.1 Barrel: Cut a longitudinal slot through the barrel including the combustion chamber where present (width: > calibre; length: three times the bullet diameter). For firearms without combustion chamber included in the barrel, cut a longitudinal slot (width > calibre; length: minimum the length of the barrel from the forcing cone). 8.2 Barrel: For firearms with combustion chamber included in the barrel, a hole must be drilled across the combustion chamber through both walls and through which a hardened steel pin must be inserted and securely welded (diameter > 50 % chamber, min 4,5 mm). The same pin can be used to secure the barrel to the action. For firearms without combustion chamber included in the barrel, securely weld a fitting hardened steel plug (length: minimum two times the length of bullet diameter), into the barrel from the forcing cone. 8.3 Barrel: For exchange barrels not affixed to the firearm, apply operations 8.1-8.2 as applicable. In addition, the barrels must be permanently prevented from being affixed to a firearm by cutting, welding, bonding or using appropriate measures with the equivalent degree of permanence. 8.4 In case of break action: Machine a cone of 60 degrees minimum (apex angle), in order to obtain a base diameter equal to 10 mm at least or the diameter of the breech face. 8.5 In case of break action: Remove the firing pin, enlarge the firing pin hole at a minimum diameter of 5 mm and weld the firing pin hole. 8.6 Trigger mechanism: Ensure destruction of the physical operating link between the trigger blade and the hammer, striker or sear. Fuse the trigger mechanism together with weld within receiver/frame, where applicable. If such fusion of the trigger mechanism is not possible, remove the trigger mechanism and fill the area with weld or epoxy resin. 8.7 Trigger mechanism: The trigger mechanism and/or housing has to be welded to the receiver/frame (in case of steel frame) or glued to the receiver/frame with high temperature resistant glue (in case of light metal or polymer frame) 8.8 Nipples/holes: Remove or weld the nipple(s), weld the hole(s). 8.9 Separate (multiple) combustion chambers (except cylinder): For firearms with separate or multiple combustion chambers, remove internal wall(s) from the combustion chamber(s) for a minimum of 2/3 of its length by machining. Remove as much of the internal wall(s) as possible, ideally equal to the calibre diameter. ANNEX II Template for marking of deactivated firearms (1) Deactivation mark (to remain EU in all national markings) (2) Country of deactivation  official international code (3) Symbol of the entity that certified the deactivation of the firearm (4) Deactivation year The full mark will be affixed only on the frame of the firearm, while the deactivation mark (1) and the country of deactivation (2) will be affixed on all other essential components. ANNEX III Model certificate for deactivated firearms (this certificate should be prepared on non-falsifiable paper) EU Logo Name of entity that verified & certified the conformity of the deactivation Logo DEACTIVATION CERTIFICATE Certificate number: The deactivation measures conform to the requirements of the technical specifications for the deactivation of firearms as set out in Annex I to Commission Implementing Regulation (EU) 2018/337 of 5 March 2018. Name of entity that performed the deactivation: Country: Date/year of certification of the deactivation: Manufacturer/brand of firearm deactivated: Type: Make/Model: Calibre: Serial number(s): Remarks: Official EU deactivation mark Name, title and signature of the responsible person PLEASE NOTE: This certificate is an important document. It should be retained by the owner of the deactivated firearm at all times. The essential components of the deactivated to which this certificate relates have been marked with an official inspection mark; these marks must not be removed or altered. WARNING: Forging a deactivation certificate could constitute an offence under the national law.